DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 28 November 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 July 2022 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3-5, and 8 are objected to because of the following informalities:  
Claim 1, line 5, “For each balcony-style unit for which individualized coverage is sought”, should be --for each balcony-style unit for which individualized coverage is sought--.
Claim 1, lines 9 and 11, “Direct Current”, should be --direct current--.
Claim 3, line 2, “the electronic circuit board”, should be --the first electronic circuit board--.
Claim 3, lines 2-3, “Direct Current”, should be --direct current--.
Claim 4, lines 6 and 8, “Direct Current”, should be --direct current--.

Claim 4, lines 9-10, “the individual balcony unit”, should be --the individual balcony-style unit--. 
Claim 5, lines 10, 12, 25, and 26, “Direct Current”, should be --direct current--.
Claim 5, lines 18-19, “header wire”, should be --header cable--. 
Claim 8, line 2, “Direct Current”, should be --direct current--.
Appropriate correction is required.

Response to Arguments
Applicant's arguments, pages 6-8 filed 28 November 2022 regarding the rejection under 35 USC 112(b) of Claims 1-3 and 5-8 have been fully considered but they are not persuasive. Regarding Claims 1 and 5, Applicant referenced MPEP 2173.05(b)III which states that the term “substantially” is a broad term. It also states, in an example, that "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal."  
In Claim 1 “substantially complete” is indefinite because it is not clear because: (1) it is not clear what the cathodic protection system is providing.  “A cathodic protection system for providing substantially complete, individualized balcony-unit style coverage to a multi-unit structure featuring separate steel-in-concrete units”; and (2) substantially complete has not been defined in the original disclosure so it is unknown, for example if 90% or 95% would be considered “substantially complete”.
In Claim 5, “substantially complete” is indefinite because it is not clear because: (1) it is not clear what individual coverage is.  “A method of providing substantially complete, individual unit coverage to a multi-unit structure comprising individual condominium- style steel-in-concrete balcony-style units”; and (2) substantially complete has not been defined in the original disclosure so it is unknown, for example if 90% or 95% would be considered “substantially complete”.

Applicant’s arguments, pages 6-8 filed 28 November 2022 with respect to Claims 1-8 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 5, the term “substantially” recited in Claim 1, lines 1; and Claim 5, line 1 is a relative term which renders the claim indefinite. The term “substantially ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation “unit” recited in Claim 1, lines 14-16 is unclear. This limitation is unclear because Claim 1 recites:
separate steel-in-concrete units, on line 3;
balcony-style unit, on line 5;
individual balcony-style unit, on line 10; and 
individual balcony-style unit, on line 13.
So it is unclear which unit is being referenced on lines 14-16. It is also unclear if “balcony-style unit”, recited on line 5, “separate steel-in-concrete units”, recited on line 3, and “an individual balcony-style unit”, recited on line 10 are all the same unit or not.
The limitation “unit” recited in Claim 5, lines 16,18, and 20 is unclear. This limitation is unclear because Claim 5 recites:
individual condominium- style steel-in-concrete balcony-style units, on line 2-3;
individual unit, on line 4;
individual balcony-style unit, on line 11; and
individual balcony unit, on line 14.
So it is unclear which unit is being referenced on lines 16, 18, and 20. It is also unclear if “individual condominium- style steel-in-concrete balcony-style units”, recited on lines 2-3, “individual unit”, recited on line 4, “an individual balcony-style unit” are all the same unit or not.
Regarding Claim 8, the recited limitation “individual units” is unclear. This limitation is unclear for the reasons stated above related to Claim 5.
Regarding Claims 2 and 3, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 7 and 8, they depend from Claim 5 and are also rejected for the reasons stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kroon et al. US 4,255,241, in view of Tretiakov et al. US 10,834,366, in view of Bennett et al. US 4,900,410.
Regarding Claim 1, Kroon teaches a cathodic protection system for providing substantially complete, individualized balcony-unit style coverage to a multi-unit structure featuring separate steel-in-concrete units (deck/floor/slab 27, fig. 1; 42, fig. 2), the cathodic protection system comprising: 
for each balcony-style unit for which individualized coverage is sought a power supply (input junction box 48, fig. 2), 
a first electronic circuit board configured to convert residential AC 120 V to an output of Direct Current sufficient to deliver power capability to effectively protect an individual balcony-style unit (rectifier 49, fig. 2) (applicant’s disclosure has not identified what value of direct current is sufficient to deliver power capability to effectively protect an individual balcony-style unit), 
a header cable to carry current (45, fig. 2) , 
anode wire in each unit connected to the header cable (anode 44, fig. 2 and 32, fig. 3) , 
an adhesive connector in each unit (tape, 54, 55, or 57, fig. 3).  Kroon however is silent regarding a conductor on each unit.
Kroon is however silent regarding a power supply of residential AC 120 V, 85 VAC to 265 VAC at 50 Hz to 60 Hz, European or American power, and, a second electronic circuit board configured to adjust the output of Direct Current and thereby provide the miniaturized constant current protection to the individual balcony unit.
Tretiakov teaches a power supply of residential AC 120 V, 85 VAC to 265 VAC at 50 Hz to 60 Hz, European or American power (power from the power source can correspond to voltages having values of about 110 V, about 120 V, about 230 V, or between about 110 V and about 230 V. Further, power from the power source can correspond to currents having frequency values of about 50 Hz, about 60 Hz, or between about 50 Hz and about 60 Hz, refer to col. 5, lines 41-46), and, a second electronic circuit board configured to adjust the output of direct current and thereby provide the miniaturized constant current protection to the individual balcony unit, (the power control circuitry 124 may include a boost DC-DC converter, which can act as a constant power consumer (e.g., the incoming power is kept almost constant, refer to col. 28, lines 62-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the circuits as taught by Tretiakov with the cathodic protection system of Kroon in order to regulate the power as required.
The combination of Kroon and Tretiakov are silent regarding a conductor on each unit.
Bennett teaches a conductor (mesh 30, fig. 4) on each unit, which provides a method of connecting multiple anode wires.
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the mesh as taught by Bennett with the cathodic protection system of the combination of Kroon and Tretiakov in order to achieve the advantage of providing a method of connecting multiple anode wires.
Regarding Claim 2, the combination of Kroon, Tretiakov, and  Bennett teach all of the limitations of Claim 1 and further teaches wherein the structure comprises a steel-in-concrete, multi-balcony condominium or apartment-style structure  (51, fig. 2 and refer to col. 1, lines 6-11 of Kroon).
Regarding Claim 3, the combination of Kroon, Tretiakov, and  Bennett teach all of the limitations of Claim 1 and further teaches wherein the electronic circuit board is configured to convert residential AC 120 V to Direct Current at approximately 2 mA per square foot of concrete (rectifier 38, fig. 1, 49, fig. 2 and refer to col. 4, lines 41-48 of Kroon).


Claim 4 is rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Ni US 2015/0028759, in view of Hailey US 2003/0085622.
Regarding Claim 4, Ni teaches an apparatus for providing miniaturized constant current protection comprising: 
a power supply of  residential AC 120 V, 85 VAC to 265 VAC, European or American power (120VAC, input of 16, fig. 2), 
a first electronic circuit board configured to convert residential AC 120 V to an output of direct current (11, fig. 2) sufficient to deliver power capability to effectively protect an individual balcony-style unit (applicant’s disclosure has not identified what value of direct current is sufficient to deliver power capability to effectively protect an individual balcony-style unit), and 
a second electronic circuit board (13, fig. 2) configured to adjust the output of direct current and thereby provide the miniaturized constant current protection to the individual balcony unit (refer to [0021]).
Ni is silent regarding the frequency of the AC power.
Hailey teaches a power supply of  residential AC 120 V, 85 VAC to 265 VAC at 50 Hz to 60 Hz, European or American power (an AC power source, such as 120 V, 60 Hz or 220 V, 50 Hz power, refer to [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the power supply as taught by Hailey with the apparatus of Ni in order to use standard household power.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kroon et al. US 4,255,241, in view of Bennett et al. US 4,900,410, and in further view of Ni US 2015/0028759.
Regarding Claim 5, Kroon teaches a method of providing substantially complete, individual unit coverage to a multi-unit structure comprising individual condominium-style steel-in-concrete balcony-style units (deck/floor/slab 27, fig. 1; 42, fig. 2), the method comprising: 
activating a cathodic protection system comprising a power supply (input junction box 48, fig. 2), 
a first electronic circuit board configured to convert residential AC 120 V to an output of Direct Current sufficient to deliver power capability to effectively protect an individual balcony-style unit (rectifier 49, fig. 2) (applicant’s disclosure has not identified what value of direct current is sufficient to deliver power capability to effectively protect an individual balcony-style unit), 
a header cable to carry current (45, fig. 2) , 
anode wire in each unit connected to the header cable (anode 44, fig. 2 and 32, fig. 3) , 
an adhesive connector in each unit (tape, 54, 55, or 57, fig. 3).  Kroon however is silent regarding a conductor on each unit.
Kroon is however silent regarding a power supply of residential AC 120 V, 85 VAC to 265 VAC at 50 Hz to 60 Hz, European or American power, and, a second electronic circuit board configured to adjust the output of Direct Current and thereby provide the miniaturized constant current protection to the individual balcony unit.
Tretiakov teaches a power supply of residential AC 120 V, 85 VAC to 265 VAC at 50 Hz to 60 Hz, European or American power (power from the power source can correspond to voltages having values of about 110 V, about 120 V, about 230 V, or between about 110 V and about 230 V. Further, power from the power source can correspond to currents having frequency values of about 50 Hz, about 60 Hz, or between about 50 Hz and about 60 Hz, refer to col. 5, lines 41-46), and, a second electronic circuit board configured to adjust the output of direct current and thereby provide the miniaturized constant current protection to the individual balcony unit, (the power control circuitry 124 may include a boost DC-DC converter, which can act as a constant power consumer (e.g., the incoming power is kept almost constant, refer to col. 28, lines 62-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the circuits as taught by Tretiakov with the cathodic protection system of Kroon in order to regulate the power as required.
The combination of Kroon and Tretiakov are silent regarding a conductor on each unit.
Bennett teaches a conductor (mesh 30, fig. 4) on each unit, which provides a method of connecting multiple anode wires.
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the mesh as taught by Bennett with the cathodic protection system of the combination of Kroon and Tretiakov in order to achieve the advantage of providing a method of connecting multiple anode wires.

Regarding Claim 7, the combination of Kroon, Tretiakov, and  Bennett teaches all of the limitations of Claim 5 and further teaches comprising first installing the cathodic protection system  (refer to Abstract of Kroon).
Regarding Claim 8, the combination of Kroon, Tretiakov, and  Bennett teaches all of the limitations of Claim 5 and further teaches adjusting the output of direct current by utilizing the second electronic circuit board, thereby customizing the current protection of individual units (refer to col. 28, lines 62-64 of Tretiakov).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/
Examiner, Art Unit 2836
7 December 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836